Case 4:20-cv-00029-MFU-RSB Document 69 Filed 05/18/21 Page 1 of 2 Pageid#: 313




                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                DANVILLE DIVISION


 ELDRIDGE ROOSEVELT MEEKS, III,                     )
     Plaintiff                                      )
                                                    )
 v.                                                 )      CASE NO. 4:20-cv-00029
                                                    )
 THE CITY OF DANVILLE, et al,                       )
      Defendants.                                   )


           PLAINTIFF’S MOTION TO EXCLUDE CERTAIN TESTIMONY OF
                         ROBERT S. BROWN, JR. MD
        COMES NOW the Plaintiff, Eldridge Roosevelt Meeks, III, by counsel, pursuant to Rule

 26 and moves this Court to exclude certain testimony of Robert S. Brown, Jr., MD, for the reason

 stated in the accompanying Memorandum in Support of this Motion.

                                     Respectfully submitted,

                           ELDRIDGE ROOSEVELT MEEKS, III
                                     By Counsel


 JAMES RIVER LEGAL ASSOCIATES
 7601 Timberlake Road
 Lynchburg, Virginia 24502
 P (434) 845-4529
 F (434) 845-8536


 By: /s/ M. Paul Valois
    M. Paul Valois, Esquire
    Counsel for Plaintiff
    Virginia State Bar No. 72326
Case 4:20-cv-00029-MFU-RSB Document 69 Filed 05/18/21 Page 2 of 2 Pageid#: 314




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 18th day of May, 2021, I electronically filed the foregoing
 Motiuon with the Clerk of this Court using the CM/ECF system, which will automatically send
 notice of this filing to:

        James A. L. Daniel, Esquire
        Martha White Medley, Esquire
        Michael A. Nicholas, Esquire
        Panagiotis C. Kostopanagiotis, Esquire
        DANIEL, MEDLEY & KIRBY, P.C.
        P.O. Box 14125
        Roanoke, Virginia 24038
        P: (540) 983-7600
        F: (540) 983-7711
        jdaniels@dmklawfirm.com
        mmedley@dmklawfirm.com
        mnicholas@dmklawfirm.com
        pck@dmklawfirm.com

        Counsel for Defendants




                                                 -2-
